Appeal by the defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Linakis, J.), rendered April 23, 1985, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed insofar as appealed from.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt. The trial court’s determination as to the defendant’s credibility must be afforded great weight and the circumstances surrounding the defendant’s forcible entry into complainant’s home support the inference that the defendant intended to commit a crime within the premises (see, People v Mackey, 49 NY2d 274; People v Castillo, 47 NY2d 270; People v McNeil, 106 AD2d 518). Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.